As filed with the U.S. Securities and Exchange Commission on September 14, 2007 Registration No. 333-126754 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 AMENDMENT NO. 2 TO FORM SB-2 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Nevada NeoGenomics, Inc. 74-2897368 (State or Other Jurisdiction of Incorporation or Organization) (Name of Registrant in Our Charter) (I.R.S. Employer Identification No.) Robert P. Gasparini 12701 Commonwealth Drive, Suite 9 12701 Commonwealth Drive, Suite 9 Fort Myers, Florida 33913 Fort Myers, Florida 33913 (239) 768-0600 8731 (239) 768-0600 (Address and telephone number of Principal Executive Offices and Principal Place of Business) (Primary Standard Industrial Classification Code Number) (Name, address and telephone number of agent for service) With a copy to: Clayton E. Parker, Esq. Kirkpatrick & Lockhart Preston Gates Ellis LLP 201 S. Biscayne Boulevard, Suite 2000 Miami, Florida 33131 Telephone: (305) 539-3300 Facsimile: (305) 358-7095 Approximate date of commencement of proposed sale to the public:As soon as practicable after this registration statement becomes effective. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, as amended, check the following box. /X/ If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. /_/ If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act of 1933, as amended, check the following box and list the Securities Act of 1933, as amended registration statement number of the earlier effective registration statement for the same offering. /_/ If delivery of the prospectus is expected to be made pursuant to Rule 434, please check the following box. /_/ CALCULATION OF REGISTRATION FEE Proposed Maximum Title Of Each Class Of Securities To Be Registered Amount To Be Registered Proposed Maximum Offering Price Per Share(1) Aggregate Offering Price(1) Amount Of Registration Fee Common Stock, par value $0.001 per share 7,000,000 shares $1.16 $8,120,000 $884.27(2) TOTAL 7,000,000 shares $1.16 $8,120,000 $884.27 MI-234690v30437575-0201 (1)Estimated solely for the purpose of calculating the registration fee pursuant to Rule 457(c) under the Securities Act of 1933. For the purposes of this table, we have used the average of the closing bid and asked prices as of a recent date. (2)
